 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   JESSICA A. MASSEY
     Assistant U.S. Attorney
 3   2500 Tulare Street, Suite 4401
     Fresno, CA 93721
 4   (559) 497-4000
 5

 6
                                   IN THE UNITED STATES DISTRICT COURT
 7
                                      EASTERN DISTRICT OF CALIFORNIA
 8

 9   UNITED STATES OF AMERICA,                        )
                                                      )   CASE NO. 1:15-cr-00049-NONE-SKO-3
10               Plaintiff,                           )
                                                      )
11         v.                                         )
                                                      )
12   PASCUAL GONZALES MAGALLANES,                     )   STIPULATION AND [PROPOSED] ORDER
                                                      )   SETTING FORTH AMENDED BRIEFING
13               Defendant.                           )   SCHEDULE REGARDING DEFENDANT’S
                                                      )   MOTION TO REDUCE SENTENCE [DOC. 79]
14                                                    )
                                                      )
15                                                    )

16

17
                                                   BACKGROUND
18
                On June 22, 2021, defendant, filed his “Motion to Reduce Sentence Pursuant to 18 U.S.C.
19
     § 3582(C)(1)(A)(I) (Compassionate Release).” Doc. 79. The parties in this case desire to set an
20
     amended briefing schedule that will allow them to adequately address the legal and factual matters
21
     raised by the motion.
22
                THEREFORE, defendant Pascual Gonzales Magallanes, and the United States of America, by
23
     and through its counsel of record, Assistant United States Attorney Jessica A. Massey, hereby
24
     stipulate and agree to the following briefing schedule and request that the Court enter an order
25
     ///
26
     ///
27
     ///
28

29                                                         1
30
 1   ///

 2   reflecting this schedule:

 3            1.     Any opposition by the United States must be filed on or before July 19, 2021.

 4            2.     Any reply by the defendant must be filed on or before July 26, 2021.

 5

 6

 7   DATED: July 9, 2021                           PHILLIP A. TALBERT
                                                         Acting United States Attorney
 8

 9
                                                   By:    /s/ Jessica A. Massey
10                                                        JESSICA A. MASSEY
                                                          Assistant U.S. Attorney
11

12   DATED: July 9, 2021
13
                                                   By:    /s/ Alekxia L. Torres Stallings
14                                                        ALEKXIA L. TORRES STALLINGS
                                                          Counsel for Defendant
15                                                        PASCUAL GONZALES MAGALLANES
16

17

18                                                    ORDER

19            The above stipulation is approved.

20
     IT IS SO ORDERED.
21

22         Dated:   July 12, 2021
                                                         UNITED STATES DISTRICT JUDGE
23

24

25

26
27

28

29                                                        2
30
